               Case 1:21-cv-00126-LY Document 1 Filed 02/05/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

AMERICAN HOME ASSURANCE                         §
COMPANY, AS SUBROGEE OF CRH                     §
AMERICAS, INC.                                  §
                                                §
VS.                                             §                  CIV. ACT. NO. 1:21-cv-126
                                                §
ALEXANDRO MEDINA AND EXPRESS                    §
SERVICES, INC. DBA EXPRESS                      §
EMPLOYMENT PROFESSIONALS                        §


                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES JUDGE:

         Plaintiff, AMERICAN HOME ASSURANCE COMPANY, AS SUBROGEE OF CRH

AMERICAS, INC., files its Original Complaint, complaining of Defendants ALEXANDRO

MEDINA          and   EXPRESS      SERVICES,        INC.   DBA   EXPRESS      EMPLOYMENT

PROFESSIONALS (collectively referred to as “Defendants”).

                                            I. PARTIES

         1.1     Plaintiff, AMERICAN HOME ASSURANCE COMPANY, AS SUBROGEE OF

CRH AMERICAS, INC. (“Plaintiff” or “AHAC”), is a foreign insurance company engaging in the

insurance business in the State of Texas.

         1.2     Defendant, ALEXANDRO MEDINA (“Medina”), is an individual residing in

Texas.

         1.3     Defendant, EXPRESS SERVICES, INC. DBA EXPRESS EMPLOYMENT

PROFESSIONALS (“ESI”), is foreign corporation doing business in Texas, which may be served

with citation and process on its registered agent for service, CT Corporation System, 1999 Bryan

Street, Suite 900, Dallas, Texas 75201.


Complaint                                                                                Page 1
             Case 1:21-cv-00126-LY Document 1 Filed 02/05/21 Page 2 of 4




                                        II. JURISDICTION

       2.1     Pursuant to 28 U.S.C. § 1332, this United States District Court has jurisdiction of

this action, since it is between citizens and corporations of different States and the matter in

controversy exceeds the sum or value of $75,000. In particular:

       a.      AHAC is a New York corporation, with its principal place of business in New

               York. AHAC is a citizen of New York.

       b.      Medina is an individual residing in Texas. Medina is a citizen of Texas.

       c.      ESI is an Oklahoma corporation, with its principal place of business in Oklahoma.

               ESI is a citizen of Oklahoma.

                                            III. VENUE

       3.1     Venue is proper in this district and division pursuant to 28 U.S.C § 1391(a)(2) as

the district and division in which a substantial part of the events or omissions occurred.

                                            IV. FACTS

       4.1     On or about July 8, 2020, Medina was driving a Komatsu HD605-8 rigid mining

haul truck owned by CRH at the Marble Falls Quarry, Burnet, Burnet County, Texas. Around

6:45 a.m., about two hours after his shift had begun, he fell asleep while driving the truck, and

collided with two railroad cars. He admitted after the accident in a written report that he started

to feel tired about thirty minutes prior to the accident, but thought his tiredness “would go ahead

by the time the sun came fully out”, and continued driving the truck in his impaired condition.

At the time of the accident, Medina was in the course and scope of his employment with ESI.

                           V. CAUSE OF ACTION - NEGLIGENCE

       5.1     The accident was proximately caused by the negligence of Medina in his operation

of the truck, by falling asleep while driving the truck, by driving in an impaired condition, and/or in




Complaint                                                                                       Page 2
             Case 1:21-cv-00126-LY Document 1 Filed 02/05/21 Page 3 of 4




failing to maintain control of the truck and avoid colliding with a stationary object. This negligent

conduct was not that of an ordinarily prudent operator, and breached his duties to CRH to avoid

damaging the truck. As Medina was in the course and scope of his employment with ESI at the

time of the accident, ESI is vicariously liable for the negligence of Medina under the doctrine of

respondeat superior.

                                         VI. DAMAGES

       6.1     As a result of the incident, CRH suffered actual damages of at least $795,977.42.

                                 VII. FOR THE COURT ONLY

       7.1     At all times material, CRH covered by a policy of insurance with Plaintiff. Pursuant

to the terms of the policy, after application of a deductible, Plaintiff has been called upon to make

payments to and/or upon behalf of CRH. Plaintiff is contractually and equitably subrogated to any

claim which CRH may have against any third-party as the result of the third-party’s legal liability.

Accordingly, Plaintiff has become subrogated to CRH’s claims and damages against Defendant, and

is entitled to recover from the Defendant the full amount of damages caused by the Defendant,

including CRH’s deductible.

       WHEREFORE, AHAC prays that that on final trial or hearing, that AHAC have

judgment against Defendants and that AHAC recover actual damages as pleaded above, plus

prejudgment and post-judgment interest at the applicable rate provided by law, costs of Court,

attorney’s fees, and such other and further relief to which AHAC may be justly entitled.




Complaint                                                                                     Page 3
            Case 1:21-cv-00126-LY Document 1 Filed 02/05/21 Page 4 of 4




                                          Respectfully submitted,

                                          KELLY, SMITH & SCHMIDT, P.C.


                                          /s/ Loren R. Smith
                                          Loren R. Smith
                                          State Bar No. 18643800
                                          4305 Yoakum Boulevard
                                          Houston, Texas 77006
                                          (713) 861-9900
                                          Facsimile: (713) 861-7100
                                          smith@kellysmithpc.com
                                          ATTORNEYS FOR PLAINTIFF AMERICAN
                                          HOME ASSURANCE COMPANY




Complaint                                                                 Page 4
